DETAILED ACTION

1. 	This Office Action is in response to the Amendment filed on 6/2/2022. Claims 1 – 102 are pending in the application. 
2.	The previous 35 USC 112 rejection of claim 63 is withdrawn in light of Applicant’s amendment and remarks.  

Claim Analysis
3.	Summary of Claim 1:
A freshening composition comprising: 

(i) from about 0.1 wt % to about 95 wt % perfume raw material, the perfume raw material comprising one or more ingredients selected from the group consisting of an ester, an alcohol, an aldehyde, a ketone, an acetal, a phenol, an ether, a lactone, a furan, a hydrocarbon, an acid, a natural origin fragrance compound, a synthetic origin fragrance compound, a stereoisomer of any preceding perfume raw material, and a mixture of any of the preceding perfume raw materials;

 (ii) from about 1.0 wt % to about 95 wt % of a solvent; and

(iii) from about 0.01 wt % to about 90 wt % fragrance release modulator having one or more characteristics selected from the group consisting of: 

(a) a flash point higher than about 100F, 

(b) a surface tension of less than about 60 mN/m, 

(c) a dynamic viscosity from about 0.5 cp to about 100 cp, and 

(d) a density from about 600 g/l to about 1,300 g/l; 

wherein the fragrance release modulator is selected from the group consisting of an alkyl-ether, an aryl-ether, an alkyl-glycol, an aryl- glycol, an alkyl-carbonate, an aryl-carbonate, an alkyldiol, an alkyl-adipate, an aryl-adipate, anPage 2 of 25Appl. No. 16/524,697 Response to First Action Interview Office Action of10/24/2019 and Interview SummariesResponse dated November 21, 2019alkyl-benzoate, an aryl-benzoate, an aryl-citrate, an alkyl-laurate, an aryl-laurate, an alkyl-palmitate, an aryl-palmitate, an alkyl-stearate, an aryl-stearate, an aryl-myristate, an alkyl-succinate, an aryl-succinate, an alkyl-glutarate, an aryl-glutarate, a silicon solvent, a stereoisomer of any preceding fragrance release modulator, and a mixture of any of the preceding fragrance release modulators; 

wherein the fragrance release modulator is not dipropylene glycol, not dimethyl ether, and not dimethyl adipate; 

wherein the freshening composition comprises the fragrance release modulator in an amount sufficient to control release of the freshening composition or of a component thereof when the freshening composition resides within an air freshener device, 

wherein solvent does not comprise dimethyl adipate; 

wherein the perfume raw material, the solvent and the fragrance release modulator are different ingredients; and wherein the freshening composition is adapted to have three or more of a characteristic selected from the group consisting of: 

(a) a flash point higher than about 100F, 

(b) a surface tension from about 10 mN/m to about 40 mN/m, 

(c) a dynamic viscosity from about 1 cp to about 30 cp, 

and (d) a density from about 650 g/l to about 1,300 g/1.

 
Claim Rejections - 35 USC § 102/103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-61 and 69-102 are rejected under 35 U.S.C. 102(a)(1)as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Blondeau et al. (US PG Pub 2018/0064838 A1) as listed on the Information Disclosure Statement dated 11/12/2019.
The disclosure of Blondeau et al. is adequately set forth on pages 4 – 9 of the Office Action dated 3/9/2022 and is incorporated herein by reference.

Regarding claims 1, 3-5, 7-8, 18-22, 43-44, 78-79, Blondeau et al. teach an air freshening device comprising a fragrance composition (Abstract) wherein the fragrance composition comprises fragrance ingredients in an amount of from about 3% to about 70% by weight (claim 1), wherein the fragrances are selected from esters, aldehydes, alcohols, ketones, etc. ([0033]-[0039], claim 21, Example 1) thereby reading on the claimed range as required by the instant claim, wherein the fragrance composition further comprises solvents and co-solvents used for improving the solubility of the fragrance, wherein the solvents and co-solvents are selected from 2,2-dimethyl-4-hydroxymethyl-1,3-dioxolane and Augeo clean multi [0045] thereby reading on the solvents as required by the instant claim, and 1,2-butanediol, 1,2-pentandiol, 1,2-hexanediol, 1,2-heptanediol [0045] thereby reading on the “alkyldiol” fragrance release modulators as required by the instant claim. Blondeau et al. teach the solvents and co-solvents are in an amount of from 1 to 30% [0049] thereby reading on the claimed range as required by the instant claim. The solvents and co-solvents of Blondeau et al. are different ingredients. Blondeau et al. teach the air freshening device allows the fragrance material to be dispensed at a steady and controlled rate into the environment [0015]. Regarding claim 20, Blondeau et al. teach a method for manufacturing the air freshening device comprising the step of contacting a reservoir in an air freshener device with the freshening composition [0058].
Blondeau et al. do not teach the properties of (a) flash point, (b) surface tension, (c) dynamic viscosity, (d) density of the fragrance release modulator and are further silent on these properties for the overall freshening composition. Regarding claims 21-22, Blondeau et al. are further silent on the fragrance release modulator up-regulating and down-regulating the release of the freshening composition.
The characteristics of (a) flash point, (b) surface tension, (c) dynamic viscosity and (d) density are functions of the composition. Furthermore, the ability of the fragrance release modulator to up-regulate and down-regulate is a function of the composition. Blondeau et al. teach the same fragrance release modulator (such as ethanol, 1-propanol, 2-propanol and 1-butanol [0045]) and further teach the same solvents (2,2-dimethyl-4-hydroxymethyl-1,3-dioxolane and Augeo clean multi [0045]) as required by the instant claim (see the instant specification paragraph [0056]). As such, the fragrance release modulator and the freshening composition of Blondeau et al. are expected to have the same (a) flash point, (b) surface tension, (c) dynamic viscosity and (d) density as required by the instant claim and the same up-regulation and down-regulation as required by the instant claims. Case law has held that claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position. In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.
Regarding claims 2 and 17, Blondeau et al. teach a plurality of perfume raw materials (Table 1, claim 21).
Regarding claims 6, 9 and 94, Blondeau et al. teach a surfactant in the amount of 10% (Table 1) thereby reading on the less than 50 wt% and the less than 20 wt% as required by the claims.
Regarding claims 10-11, 102, Blondeau et al. teach a delivery system such as devices made from porous materials [0056].
Regarding claims 12-13, Blondeau et al. teach the fragrance warmer (Figure 1):


    PNG
    media_image1.png
    551
    548
    media_image1.png
    Greyscale

thereby reading on the reservoir having a functionality of accepting a freshening composition and the container as required by instant claim 13.
Regarding claims 14-16, the warmer reads on the evaporative assistance element and the heater as required by the instant claim. Blondeau et al. teach the warmer has a temperature of 50 to 85 C [0058] thereby reading in the claimed range of about 45 C to about 75 C with sufficient specificity. 
Regarding claims 23, 45, 80, Blondeau et al. teach (E)-2-methoxy-4-(prop-1-en-1-yl)phenyl acetate; 4-formyl-2-methoxyphenyl acetate, 2-[1-(3,3-dimethylcyclohexyl)ethoxy]-2-methylpropyl]propanoate; 1-3,3-dimethyl cyclohexyl)ethoxy)carbonyl)methyl propionate; Pentambrette; propanedioic acid 1-(3,3-dimethylcyclohexyl)ethyl ethyl ester; 1-(3,3-dimethylcyclohexyl)ethyl acetate, among others (claim 21).
Regarding claims 24, 46, 81, Blondeau et al. teach hexan-1-ol [0033], among others.
Regarding claims 25, 47, 82, Blondeau et al. teach hexanal (hexanal), heptanal (heptanal), nonanal (nonanal), aldehyde isononylic (3,5,5-trimethylhexanal), among others [0033].
Regarding claims 26, 48, 83, Blondeau et al. teach acetophenone, 4,7-dimethyloct-6-en-3-one, octan-3-one, 6-methylheptan-3-one, heptan-2-one, among others [0033].
Regarding claims 27, 49, 84, Blondeau et al. teach citral dimethyl acetal [0035], among others. 
Regarding claims 28, 50, 85, Blondeau et al. teach eugenol [0035], among others.
Regarding claims 29, 51, 86, Blondeau et al. teach anethole [0035], among others.
Regarding claims 30, 52, 87, Blondeau et al. teach delta decalactone [0035], among others.
Regarding claims 31, 53, 88, Blondeau et al. teach 2-ethyl-4-hydroxy-5-methylfuran-3(2H)-one [0038], among others.
Regarding claims 32, 54, 89, Blondeau et al. teach alpha-pinene [0033], among others.
Regarding claims 33, 55, 90, Blondeau et al. teach myristic, stearic, palmitic acid [0044].
Regarding claims 34, 56, 91, Blondeau et al. teach eucalyptol oil [0035].
Regarding claims 35, 76, 92, Blondeau et al. teach allyl hexanoate [0033].
Regarding claims 36, 77, 93, Blondeau et al. teach hexyl salicylate [0037].
Regarding claims 37, 69, 95, Blondeau et al. teach cyclodextrin [0048].
Regarding claims 38-42, 70-74, 96-100, the ingredient having antimicrobial activity, insect repellant, preservative, antioxidant and humectant are all considered optional embodiments as they are members of the Markush group set forth for the ingredient having functional activity in Claim 6. As such, Blondeau et al. meet this limitation because Blondeau et al. teach the surfactant as set forth above, thereby reading on the “ingredient” as required by the instant claim.
Regarding claims 59, 60, 101, Blondeau et al. teach the warmer used electricity thereby reading on the energized device [0056] and a heating device.
Regarding claim 61, Blondeau et al. teach the device having a plug [0057].
Regarding claim 75, Blondeau et al. teach the air freshening device allows the fragrance material to be dispensed at a steady and controlled rate into the environment [0015] thereby reading on “released into the atmosphere” as required by the instant claim.

5.	Claims 62-68 are rejected under 35 U.S.C. 103 as obvious over Blondeau et al. (US PG Pub 2018/0064838 A1) as listed on the Information Disclosure Statement dated 11/12/2019 as set forth above for claims 1-61 and further in view of Morgan et al. (US PG Pub 2018/0008740 A1).
The disclosure of Blondeau et al. is adequately set forth on pages 9-10 of the Office Action dated 3/9/2022 and is incorporated herein by reference.
Regarding claims 62-64, 66-68, Blondeau et al. teach the air freshener device according to claim 7 as set forth above and incorporated herein by reference.
Blondeau et al. are silent regarding the air freshener device comprising a wick. Blondeau et al. are further silent on the density of the wick, the shape of the wick and are further silent still on the wick comprising a polyethylene material and on the air freshener device being passive.
Morgan et al. (‘740) teach a liquid freshening composition comprising perfume raw materials wherein the liquid freshening composition is diffused with an air freshening product having a delivery engine such as a wick, breathable membrane, porous and non-porous substrate, and combinations thereof (Abstract). Morgan et al. (‘740) teach the wick having various shapes and sizes, for example, the wick may have a cylindrical or an elongate cube shape [0101]. Morgan et al. teach the wick having a density in the range of about 0.100 g/cc to about 1.0 g/cc [0102], wherein the wick can be composed of various materials such as a polyethylene or a polyethylene blend [0103] and further teach the air care product can be configured as a passive air diffuser [0110]. Morgan et al. (‘740) offer the motivation of using the air freshening product due to its ability to provide an air freshening composition with long lasting scent [0002]. In light of these benefits, it would have been obvious to one of ordinary skill in the art to use the air freshening product of Morgan et al. (‘740) with the air freshening composition of Blondeau et al., thereby arriving at the claimed invention.
Regarding claim 65, Blondeau et al. in view of Morgan et al. (‘740) are silent regarding the porosity of the wick.
Morgan et al. (‘740) teach the wick may comprise a porous or semi-porous substrate [0103] and further teach the wick can be configured for use in a variety of applications to delivery volatile materials to the atmosphere and/or a surface [0097]. The porosity of the wick will affect the delivery of the volatile materials.  Therefore, the porosity of the wick can be optimized to reach the desired delivery of volatile material via a routine optimization. The case law has held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to adjust the porosity of the wick for the intended application via a routine optimization, thereby obtaining the present invention.


Response to Arguments
6.	Applicant’s arguments with respect to claim(s) 1-102 filed 6/2/2022 over Blondeau and Blondeau in view of Morgan have been fully considered but they are not persuasive. 
Applicant states “The crux of Applicants’ invention are the FRMs and their addition to a freshening composition in an amount sufficient to control release of the freshening composition or of a
component thereof when the freshening composition resides within the air freshener device. This element is present in all of Applicants’ claims. As Blondeau does not teach or suggest those limitations, Blondeau cannot anticipate or make obvious Applicants’ claims.” In response, attention is drawn to the disclosure of Blondeau, as set forth in the rejection above, wherein Blondeau teaches the same ingredients as required by the fragrance release modulators of the instant claims. Blondeau et al. teach ingredients such as 1,2-butanediol, 1,2-pentandiol, 1,2-hexanediol, 1,2-heptanediol [0045] that read on the “alkyldiol” fragrance release modulator of the instant claim. These ingredients are referred to as co-solvents in Blondeau.
	Applicant further states “Blondeau is deficient with respect to several of the above limitations of claim 1, most notably, limitations regarding properties and functionality of a fragrance release modulator.” In response, it is acknowledged that Blondeau et al. are silent on the properties of (a) flash point, (b) surface tension, (c) dynamic viscosity, (d) density of the fragrance release modulator and are further silent on these properties for the overall freshening composition. Regarding claims 21-22, Blondeau et al. are further silent on the fragrance release modulator up-regulating and down-regulating the release of the freshening composition. As set forth in the rejection above, case law has held that claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established."
	Applicant further states “The Examiner’s inherency argument rests on the erroneous assumption that because Blondeau allegedly teach separate ingredients that structurally may read on compounds listed in Applicants’ Markush groups for perfume raw materials, solvent and fragrance release modulators, Blondeau inherently also teach the same freshening composition as required by the
instant claim. This is not the case as has been demonstrated by the experiments performed by
Applicants (Vlad Declaration).” In response, attention is drawn to the Vlad Declaration (dated 3/25/2021), wherein the declaration presents various fragrance release modulators with respect to a freshening composition comprising different perfume raw materials and solvents. However, the data is not found to be convincing because the data is not commensurate in scope with the claim language. The breadth of claim 1 is very broad; e.g. the range of all ingredients span most percentage points (0.1 – 95 wt%, 1-95 wt%, 0.01 – 90 wt%) and the list of perfume raw materials, fragrance modulators and solvents is also very broad. The data presented only cover a few percentage points and a few specific fragrances, solvents and modulators. As such, the data in the declaration is not commensurate in scope with the claim language and is therefore not found to be convincing. 

Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026.  The examiner can normally be reached on M-F 8-4:30. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARRIE L REUTHER/Primary Examiner, Art Unit 1763